Citation Nr: 0029568	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-13 725	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Salt Lake 
City, Utah



THE ISSUE

Entitlement to payment of unauthorized air ambulance expenses 
incurred on March 4, 1999.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1948 to 
January 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs Medical Center (VAMC) located in Salt Lake City, 
Utah.


REMAND

A social worker's consultation note from the Albuquerque VA 
Spinal Cord Injury Center shows that the veteran was admitted 
there for rehabilitation purposes on March 4, 1999.  It also 
shows that he was transferred there from Garfield Memorial 
Hospital, and that he was a quadriplegic due to spinal cord 
injuries sustained in a motor vehicle accident in October 
1998.  It reflects that he was retired and that he reported 
that his income consisted of $800.00 per month from the 
Social Security Administration (SSA) and $611.00 from a 
pension.  He also reported that his wife was employed part 
time, but that he did not know what her income was.

The veteran is seeking reimbursement of the cost of 
unauthorized air ambulance transportation from the Garfield 
Memorial Hospital in Panguitch, Utah, to the Albuquerque VA 
Spinal Cord Injury Center on March 4, 1999.

In a March 1999 letter, the agency of original jurisdiction 
informed the appellant that his claim for entitlement to 
payment of unauthorized air ambulance expenses incurred on 
March 4, 1999, was denied.  The agency of original 
jurisdiction held that the veteran's reported income in 
October 1998 was $24,800.00.  It also held that in order to 
be eligible for travel assistance, the income for a family of 
two must be less than $17,365.00

In the May 1999 Statement of the Case (SOC), the agency of 
original jurisdiction reported the following:

1)  In October 1998, the veteran was involved in a 
motor vehicle accident and taken to Kane County 
Hospital where he was stabilized.  He was then flown 
by Life Flight to LDS Hospital in Salt Lake City, 
Utah;

2)  On January 20, 1999, the veteran was discharged 
from LDS Hospital and transferred to Cedar LTC Center 
in Cedar City, Utah;

3)  On January 24, 1999, the veteran was transferred 
to Valley View Medical Center in Cedar City Utah;

4)  At his family's request, on February 5, 1999, the 
veteran was transferred to Garfield Memorial Hospital 
in Panguitch, Utah so that he could be closer to 
home;

5)  On February 26, 1999, the Salt Lake City VA 
Medical Center made arrangements to transfer the 
veteran from Garfield Memorial Hospital to the 
Albuquerque VA Spinal Cord Injury Center.  It was 
noted that, because the veteran did not meet VA 
beneficiary travel eligibility requirements, payment 
for his transport was not approved; and

6)  On March 4, 1999, the veteran was transferred to 
the Albuquerque VA Spinal Cord Injury Center.  It was 
noted that the veteran's family wanted him 
transferred there to ensure his continuing 
rehabilitation.  It was also noted that the main 
factor in the decision was the fact that the number 
of days that Medicare would cover the cost of the 
veteran's treatment was running out.

The originating agency set forth in this document VA 
regulations which provide that transportation at Government 
expense will be authorized for a veteran traveling by a 
specialized mode of transportation such as an air ambulance, 
provided:  

(i) a physician determines that the special mode of 
travel is medically required; 

(ii) the person is unable to defray the expenses of the 
travel; and 

(iii) the travel is authorized in advance or was 
undertaken in connection with a medical emergency such 
that delay to obtain authorization would be hazardous to 
the person's life or health.  

38 C.F.R. § 17.143(c)(2); see also 38 U.S.C.A. § 111(b)(1)(E) 
and (b)(3)(A) (West 1991).

The provisions of 38 C.F.R. § 17.143(e), were also set forth 
in the SOC.  This regulation provides that a veteran is 
considered unable to defray the expenses of travel if (1) his 
annual income for the year immediately preceding the 
application for benefits did not exceed the maximum annual 
rate of pension which would be payable if he was eligible for 
pension, or (2) the veteran is able to demonstrate that due 
to the circumstances such as loss of employment or incurrence 
of a disability, income in the year of application will not 
exceed the maximum annual rate of pension which would be 
payable if the veteran was eligible for pension, or (3) the 
veteran has a service-connected disability rated at least 30 
percent disabling, or (4) the veteran is traveling in 
connection with treatment of a service-connected disability.  
38 C.F.R. § 17.143(e).

In the SOC the agency of original jurisdiction indicated that 
the veteran had no service-connected disabilities and that 
inasmuch as the medical evidence indicated that the veteran 
would be eligible for Aid and Attendance even though no 
benefits were payable, the level of income permitted for 
those entitled to Aid and Attendance had been utilized.

Thus, the SOC indicates that the agency of original 
jurisdiction denied the veteran's claim principally because 
of excessive income in 1998.  However, the SOC also indicates 
that authorization for VA payment of his air ambulance trip 
to the Albuquerque VA Spinal Cord Injury Center was denied 
because the travel was not authorized in advance and because 
his transfer to the Albuquerque VA Spinal Cord Injury was not 
undertaken in connection with a medical emergency such that 
delay to obtain authorization would have been hazardous to 
the person's life or health.

Unfortunately, no documentation has been provided to support 
the facts cited by the originating agency in the SOC.  The 
records assembled for appellate review contain no billing or 
other document to indicate the amount charged for the air 
ambulance travel.  Additionally, the records contain no data 
to support the finding cited in the SOC that the veteran's 
income for 1998 was $24,800.  The only income reported for 
1998, consisting of SSA benefits and a pension, would total 
only $16, 932.  As such, it is unclear what documents the 
agency of original jurisdiction used to calculate his income 
and deny his claim.  Additionally, in a letter dated in May 
1999, the veteran's wife reported that they had over $13,000 
to pay on medical bills.  As such, with regard to whether he 
was considered unable to defray the expenses of travel, 
additional information is needed as to the amount of the 
travel expenses and the income for the veteran and his wife 
for 1998 and 1999, as well as their medical expenses for 
these years.

Additionally, there is no evidence of record which 
illustrates the veteran's disability picture at the time of 
his transport to the Albuquerque VA Spinal Cord Injury 
Center.  In addition, there is no medical opinion which 
addresses the questions of whether, on March 4, 1999, air 
ambulance transport was medically required and whether the 
travel was undertaken in connection with a medical emergency 
such that delay to obtain authorization for the special mode 
of transport would have been hazardous to the veteran's life 
or health.

In view of the foregoing, this case is REMANDED to the agency 
of original jurisdiction for the following:

1.  The agency of original jurisdiction 
should place copies of documents 
supporting all facts set forth in the SOC 
in the records assembled for appellate 
review.  The documents to be placed in 
the records assembled for appellate 
review should include a copy of the 
document reflecting the cost of the air 
ambulance travel for the veteran on March 
4, 1999, as well as copies of medical 
records concerning the veteran's care 
from Garfield Memorial Hospital and the 
Albuquerque VA Spinal Cord Injury Center.

2.  The agency of original jurisdiction 
should request the veteran to provide 
income information for himself and his 
wife for 1998 and 1999.  Additionally, he 
should be requested to provide details 
concerning all medical expenses he and 
his wife paid for these years.

3.  Thereafter, the agency of original 
jurisdiction should have an appropriate 
specialist review the record for purposes 
of preparing a written medical opinion.  
Following a review of the available 
records, the examiner should provide an 
opinion as to whether, on March 4, 1999, 
air ambulance transport was medically 
required and whether the travel was 
undertaken in connection with a medical 
emergency such that delay to obtain 
authorization for the special mode of 
transport would have been hazardous to 
the veteran's life or health.  All 
opinions expressed must be accompanied by 
a rationale.  The examiner's opinion 
should then be associated with the claims 
folder.

4.  Thereafter, the agency of original 
jurisdiction should review the claims 
folder to ensure that all of the 
foregoing requested development has been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the agency of original 
jurisdiction should readjudicate the 
veteran's claim for payment of 
unauthorized air ambulance expenses 
incurred on March 4, 1999.

Thereafter, this case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the agency of original jurisdiction.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the agency 
of original jurisdiction.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


